DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 been entered.

Terminal Disclaimer
The terminal disclaimer filed on 1/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application no. 16/317,050 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 1/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,205,755 (previously US Patent Application no. 16/321,542) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The amendment of 8/15/2022 has been entered.
Disposition of claims: 
Claims 2, 4-6, and 8 have been canceled.
Claims 1, 3, 7, and 9-21 are pending.
Claim 1 has been amended.
The amendments to claim 1 has overcome:
the rejections of claims 1, 7, 9-12, 14-15, and 17 under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2017/0294489 A1, hereafter Lim) in view of Mun et al. (KR 2013/0024521, the original foreign document is referred to for figure and table, and the English translation is referred to for the remainder of the body of the patent, hereafter Mun), 
the rejections of claims 18-21 under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2017/0294489 A1) in view of Mun et al. (KR 2013/0024521, the original foreign document is referred to for figure and table, and the English translation is referred to for the remainder of the body of the patent) as applied to claims 1, 7, 9-12, 14-15, and 17 above, further in view of Pang et al. (“A full-color, low-power, wearable display for mobile applications”, SPIE, 03/29/2012, hereafter Pang), 
the rejections of claim 1, 3, 7, 9-12, and 14-21 under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2013/105747, machine-translated English documents is referred to, hereafter Park) in view of Lee et al. (US 2006/0103298 A1, hereafter Lee), Kondakova et al. (US 2007/0252516 A1, hereafter Kondakova), Senoo et al. (US 2003/0157364 A1, hereafter Senoo), and Yabunouchi et al. (US 2012/0181521 A1, hereafter Yabunouchi), 
the rejections of claim 1, 7, and 9-21 under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2013/105747, machine-translated English documents is referred to) in view of Lee et al. (US 2006/0103298 A1), Kondakova et al. (US 2007/0252516 A1), and Lin et al. (US 2011/0163302 A1, hereafter Lin), and 
the rejections of claims 15, 17, 19 and 21 under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2013/105747, machine-translated English documents is referred to) in view of Lee et al. (US 2006/0103298 A1), Kondakova et al. (US 2007/0252516 A1), and Lin et al. (US 2011/0163302 A1), as applied to claims 1 above, further in view of Seo et al. (US 2002/0121860 A1) set forth in the last Office Action. 
The rejections have been withdrawn. 

Response to Arguments
Applicant’s arguments see the paragraphs of pages 21-22 of the reply filed 8/15/2022 regarding the rejections of claims 1, 7, 9-12, 14-15, and 17 under 35 U.S.C. 103 over Lim/Mun, the rejections of claims 18-21 under 35 U.S.C. 103 over Lim/Mun/Pang set forth in the Office Action of 4/15/2022 have been considered. 
The Compound P5-9 of Mun (See the structure in paragraph 44 of the last Office Action) has a carbazolyl group which corresponds to Ar4 of Formula (3-20) such that the compound does not read on all the limitation of the amended claim 1. Those rejections have been withdrawn.  
Applicant’s arguments see the last two paragraphs of pages 22 through the first paragraph of page 24 of the reply filed 8/15/2022 regarding the rejections of claim 1, 3, 7, 9-12, and 14-21 under 35 U.S.C. 103 over Park/Lee/Kondakova/Senoo/Yabunouchi set forth in the Office Action of 4/15/2022 have been considered. 
The Compound of Senoo as modified by Yabunouchi (See the structure in paragraph 111 of the last Office Action) has dibenzofuranyl group substituted to the nitrogen atom via the linker group phenylene corresponding to the L2 and L4 of Formula (3-20) such that the compound does not read on all the limitation of the amended claim 1. Those rejections have been withdrawn.  
Applicant’s arguments see the second paragraphs of page 24 through page 29 of the reply filed 8/15/2022 regarding the rejections of claim 1, 7, and 9-21 under 35 U.S.C. 103 over Park/Lee/Kondakova/Lin, and the rejections of claims 15, 17, 19 and 21 under 35 U.S.C. 103 over Park/Lee/Kondakova/Lin/Seo set forth in the Office Action of 4/15/2022 have been considered. 
Applicant argues that Compound C-2 would not have the advantages taught by Lin for the compound of Formula I (item “A” on page 24). Applicant further argues that Lin Compound C-2 does not read on the four structures (C3, C6, C8, and C9) of claim 1 (item “B” o page 26). Applicant further argues that one skilled in the art would not have been motivated from the first place to substitute the biphenyl ring of Formula I or II with the incorrectly depicted dibenzothiophene ring of Compound C-2 (item “E” on pages 27-28).
The rejections under 35 U.S.C. 103 over Park in view of Lee, Kondakova, Lin, and Seo have been withdrawn. However, new grounds of rejections under 35 U.S.C. 103 over Park, Lee, Kondakova, Totani, and Lin are applied in this Office Action. 
The new grounds of rejections do not refer to the Compound C-2 of Lin. The rejections start with the compounds of Totani (JP 2002/234888 A) including Compound 91 (N-(2′-naphthyl)-N,N′,N′-tri (3″-methylphenyl) dibenzothiophene-3,6-diamine in [019]) and Compound 93 (N-(1′-naphthyl)-N,N′,N′-triphenyldibenzothiophene-3,6-diamine in [019]). The rejections apply modification to substitute the naphthyl group with a dibenzothiophenyl group at the position corresponding to any of R1 to R4 of Formula I of Lin. Lin teaches that hole transport material incorporating dibenzothiophene group is more efficient and longer lived and has higher triplet energy than the other group such as naphthalene ([039]). Lin further teaches that dibenzothiophene provides enhanced stability ([039]). It would have been obvious to one of ordinary skills in the art to have modified a diarylamine compound by substituting the naphthyl group substituted to the amino nitrogen with a dibenzothiophenyl group, as taught by Totani. See MPEP 2123.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.")
Applicant argues that the organic electric element of Park uses a triazine compound (Compound 6-8) as host material which has no crystallization (item “C” on page 26).
Respectfully, the Examiner does not agree.
The decreased crystallization is not the only benefit of use of mixed host compounds. There are additional benefits when the mixed host compounds are used in the emitting layer of an organic electric element. Lee teaches that first host material having hole transporting characteristics and the second host material having electron transporting characteristic; thereby the mixed host system improves device efficiency ([031]). Kondakova teaches two or more host materials in an emitting layer of the organic electric element improves film morphology, electrical properties, light emission efficiency, and lifetime ([209]). Thus, an ordinary skill in the art would have been motivated to use the mixed host compounds.
For at least those reasons, Applicant’s arguments are not found persuasive.
Applicant argues that the various example arylamine or carbazole compounds taught by Kondakova ([236]-[289]) have different structures than Formula (3-20) of the present claims (item “D” on page 27).
Respectfully, the Examiner does not agree.
The examples cited in the paragraphs [236]-[289] are only some of embodiments of Kondakova. The teaching of Kondakova is not limited to those embodiments. See MPEP 2123 (I) and (II). 
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.")
Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Kondakova teaches that any suitable hole transporting compound can be the hole transporting host compound ([236]). Kondakova teaches that an aromatic tertiary amine is the hole transporting host compound ([236]). Kondakova exemplifies a triazine as one of desirable electron transporting host compound ([211]). Kondakova further teaches two or more host materials in an emitting layer of the organic electric element improves film morphology, electrical properties, light emission efficiency, and lifetime ([209]).
An ordinary skill in the art would have been motivated to use an arylamine compound mixed with a triazine compound to improve film morphology, electrical properties, light emission efficiency, and lifetime of the device as taught by Kondakova.
For at least those reasons, Applicant’s arguments are not found persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 7, and 9-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant recites “iii) at least one of Ar3 and Ar4 is … directly linked to the N atom”.
There are two N atoms: 1) the N atoms in Formula (3-20) and 2) the heteroatom of a C2-C60 heterocyclic group at Ar1-Ar5 of Formula (3-20). It is unclear which N atom are referred to, rendering this claim indefinite.
For the purpose of prosecution, the Examiner interprets that the N atom means either 1) the N atoms in Formula (3-20) or 2) the heteroatom of a C2-C60 heterocyclic group at Ar1-Ar5 of Formula (3-20).
Regarding claims 3, 7, and 9-21, claims 3, 7, and 9-21 are rejected due to the dependency from claim 1.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, Applicant recites “…, wherein L1, L2, L3, and L4 in Formula (3-20) are each independently any one of following Formulas (A-1) to (A-13): …”. 
Claim 3 does not allow to choose a single bond at any of L1 through L4 in Formula (3-20). However, the independent claim 1 recites “iii) at least one of Ar3 and Ar4 is a dibenzothiophene or dibenzofuran group directly linked to the N atom”. That is, at least one of L3 or L4 is required to be a single bond. It is unclear whether at least one of L3 or L4 can be a single bond.
For the purpose of prosecution, the Examiner interprets the limitation to mean that L1, L2, L3, and L4 in Formula (3-20) are each independently any one of following Formulas (A-1) to (A-13), and additionally L3 and L4 can be each independently a single bond.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    
Regarding claim 3, Applicant recites “…, wherein L1, L2, L3, and L4 in Formula (3-20) are each independently any one of following Formulas (A-1) to (A-13): …”. 
Claim 3 does not allow to choose a single bond at any of L1 through L4 in Formula (3-20). However, the independent claim 1 recites “iii) at least one of Ar3 and Ar4 is a dibenzothiophene or dibenzofuran group directly linked to the N atom”. That is, at least one of L3 or L4 is required to be a single bond. 
Claim 3 is currently dependent from claim 1. Claim 3 fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3, 7, 9-14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2013/105747, machine-translated English documents is referred to, hereafter Park) in view of Lee et al. (US 2006/0103298 A1, hereafter Lee), Kondakova et al. (US 2007/0252516 A1, hereafter Kondakova), Totani et al. (JP 2002/234888 A, machine-translated English documents is referred to, hereafter Totani), and Lin et al. (US 2011/0163302 A1, hereafter Lin).
Regarding claims 1, 3, 7, 9-12, and 16, Park disclose a compound having general structure of Formula 1 ([042]) and exemplifies a specific compound, Compound 6-8 ([093]), wherein Compound 6-8 of Park includes triazine.

    PNG
    media_image1.png
    425
    804
    media_image1.png
    Greyscale

The Formula 1 of Park, wherein R1 to R10 can be hydrogen, C6-C60 fused aromatic ring, C1 to C50 alkyl group or C2-C20 alkenyl group ([043]); adjacent groups among R1 through R10 can form at least one ring ([044]), wherein the adjacent substituent groups can be R1 and R2, R3 and R4, and/or R5 and R6 ([045]); the ring formed by bonding of adjacent groups among R1 to R10 can be benzene ([046]); X and Y can be S, O ([048]); m and n can be 0 or 1, and m+1=1 ([048]); L can be a direct bond ([050]); Ar1 can be C2 to C60 heterocyclic group including at least one heteroatom of N ([052]).
The Compound 6-8 of Park is identical to Applicant’s Formula (2); wherein 1) Ar5 is a C2-C60 heterocyclic group including at least one heteroatom of N (triazine); 2) c and e are 0; 3) R3 and R5 are hydrogen; R4 is a C1-C50 alkyl group or a C2-C20 alkenyl group; a plurality of R4 can be bonded to each other to form a ring (benzene); 4) L6 is a single bond; 5) A and B are each independently a C6-C60 aryl group (A is naphthyl; B is phenyl), provided that when A and B are a substituted or unsubstituted C6 aryl group (phenyl group), d is 2, and R4s are bonded to each other to form an aromatic or heteroaromatic group; 6) i is 1 and j is 0, with the proviso that i + j is 1; 7) X1 is S; X2 is not selected; wherein the heterocyclic group (triazine) is substituted with one or more substituents of a C6-C20 aryl group (phenyl).
Park teaches the compound of the invention can be used as host material of the emitting layer of an organic electric device ([032], [542]).
Park exemplifies an organic electric element (“organic light emitting device” in [508]; Example 128 in Table 5 in [524]) comprising a first electrode (anode, ITO), a hole transport layer (NPD), an emitting layer (Compound 6-8 as a host and Ir(ppy)3 a dopant with weight ratio of 95:5), and a second electrode (cathode, Al), wherein the hole transport layer and the emitting layer are an organic material layer, and the Ir(ppy)3 is a phosphorescent dopant.
Park discloses a display device comprising the organic electric element of Park and a control part (“control unit”) driving the display device ([037]).
The emitting layer of the organic electric element of Park does not include two hosts.
Lee discloses organic electric element (“OLED device”) wherein the emitting layer comprises two host materials and a phosphorescent dopant ([028]).
Lee further teaches that the first host material can be arylamine ([029]) and the second host material can be triazine ([031]).
Lee further teaches the mixed ratio of the first host material with respect to the second host material being 0.1 to 10, preferably 0.3 to 3 ([032]) and exemplifies a specific mixed ratio of the first host material to the second host material being 1:1 (50 to 50 in “Example 2” in Table 1). 
Lee teaches that use of two host materials in the emitting layer of an organic electric element is beneficial because the second host material can suppress crystallization of the first host material ([028], [031]-[032]), and the first host material having hole transporting characteristics and the second host material having electron transporting characteristic improves device efficiency ([031]).
Kondakova disclose an organic electric element ([089], Fig. 1) comprising a first electrode (anode), an emitting layer, and a second electrode (cathode), wherein the emitting layer comprise a mixture of a hole transporting host compound, an electron transporting host compound, and a phosphorescent emitting compound (Abstract).
Kondakova teaches that any suitable hole transporting compound can be the hole transporting host compound ([236]). Kondakova teaches that an aromatic tertiary amine is the hole transporting host compound ([236]). 
Kondakova exemplifies a triazine as one of desirable electron transporting host compound ([211]).
Kondakova further teaches two or more host materials in an emitting layer of the organic electric element improves film morphology, electrical properties, light emission efficiency, and lifetime ([209]).
The host compound of Park (Compound 6-8) is a triazine compound. Lee and Kondakova do not disclose a specific arylamine compound having structure of Applicant’s Formula (3-20) and used with the triazine host compound of Park.
Totani discloses an arylamine compound (Formula (1) in [005]-[006]) used as the hole injection/transport layer material or light emitting layer material of an organic electric element ([003], [027]).
Totani exemplifies Compound 91 (N-(2′-naphthyl)-N,N′,N′-tri (3″-methylphenyl) dibenzothiophene-3,6-diamine in [019]) and Compound 93 (N-(1′-naphthyl)-N,N′,N′-triphenyldibenzothiophene-3,6-diamine in [019]).

    PNG
    media_image2.png
    299
    715
    media_image2.png
    Greyscale

Totani taches that the compounds of Totani provides the organic electric element comprising the compound of Totani with excellent stability and durability ([003]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electronic element of Park by adding Compounds 91 or 93 of Totani as an additional host material with the ratio of the Compound 6-8 of Park to the Compounds 91 or 93 of Totani being 1:1, as taught by Lee, Kondakova, and Totani.
The motivation of doing so would provide 1) suppressed crystallization of the mixed host compounds and improve device efficiency as taught by Lee, 2) improve film morphology, electrical properties, light emission efficiency, and lifetime of the device as taught by Kondakova, and 3) provide excellent stability and durability as taught by Totani.
Furthermore, Compounds 91 or 93 of Totani is an arylamine compound (i.e. triarylamine or aromatic tertiary amine); therefore, the compound is within the scope of the second host compound of Lee and Kondakova. The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Lee exemplifies three mixing ratios to mix two host compounds (i.e. 75:25, 50:50, and 25:75 in Table 1 of Lee). The choice of mixing ratio of 1:1 (50:50) from the three exemplified ratios would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electric element.
The Compounds 91 or 93 of Totani does not read on the limitation of Applicant’s Formula (3-20). The only difference between the compounds of Totani and Formula (3-20) is that the compounds of Totani have a naphthyl group at the position corresponding to Ar3 of Applicant’s Formula (3-20).
Lin discloses an arylamine compound substituted by a dibenzothiophenyl group (Formula I in [014]; Formula S-5 in [044]; and examples in [046]-[048]) used as the hole transport layer material of an organic electric element (“organic light-emitting device” in [020] and [028]).

    PNG
    media_image3.png
    231
    644
    media_image3.png
    Greyscale

 Lin teaches that hole transport material incorporating dibenzothiophene group is more efficient and longer lived and has higher triplet energy than the other group such as naphthalene ([039]). Lin further teaches that dibenzothiophene provides enhanced stability ([039]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Compounds 91 or 93 of Totani of the organic electronic element of Park as modified by Lee, Kondakova, and Totani by substituting the naphthyl group with  a dibenzothiophenyl group, as taught by Totani.
The motivation of doing so would provide the compound with high triplet energy and enhanced stability and the device comprising the compound with higher efficiency and longer lifetime based on the teaching of Totani.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Lin exemplifies a dibenzothiophenyl group wherein the connection of the group to the amino nitrogen atom is made via the substitution position 2 of the dibenzothiophenyl group. The selection of substitution position 2 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electric element.
The modification of the Compound 91 of Totani provides an Organic electric element of Park, Lee, Kondakova, Totani, and Lin (1) comprising a first electrode (ITO), a hole transport layer (NPD), an emitting layer (a first host Compound of Totani as modified by Lin (1), a second host Compound 6-8 of Park, and a phosphorescent dopant Ir(ppy)3 with the ratio of two hosts being 1:1, and a second electrode (Al), wherein the hole transport layer and the emitting layer are an organic material layer.
The modification of the Compound 93 of Totani provides an Organic electric element of Park, Lee, Kondakova, Totani, and Lin (2) comprising a first electrode (ITO), a hole transport layer (NPD), an emitting layer (a first host Compound of Totani as modified by Lin (2), a second host Compound 6-8 of Park, and a phosphorescent dopant Ir(ppy)3 with the ratio of two hosts being 1:1, and a second electrode (Al), wherein the hole transport layer and the emitting layer are an organic material layer.

    PNG
    media_image4.png
    289
    751
    media_image4.png
    Greyscale

The Compound of Totani as modified by Lin (1) has identical structure as Applicant’s Formula (3-20) of the instant claim 1, wherein Ar1, Ar2, and Ar3 are each a C1-C50 alkyl group; Ar4 is a C2-C60 heterocyclic group including at least one hetero atom of S (dibenzothiophenyl group) with proviso that: i) Ar1 to Ar4 do not have a carbazole group, ii) neither Ar1 and Ar2, nor Ar3 and Ar4 are bonded to each other to form a ring, and iii) at least one of Ar3 and Ar4 is a dibenzothiophenyl group directly linked to the N atom; f’ and g’ are each 0; L1, L2, and L3 are each a C6-C60 arylene group; L4 is a single bond; and wherein Formula (3-20) has structure of C-8, wherein Y is S, and f and g’ are each 0.
The organic electric element of Park as modified by Lee, Kondakova, Totani, and Lin (1) meets all the limitations of claims 1, 3, 7, 9-12, and 16.
The Compound of Totani as modified by Lin (2) has identical structure as Applicant’s Formula (3-20) of the instant claim 1, wherein Ar1, Ar2, and Ar3 are each a C6-C60 aryl group; Ar4 is a C2-C60 heterocyclic group including at least one hetero atom of S (dibenzothiophenyl group) with proviso that: i) Ar1 to Ar4 do not have a carbazole group, ii) neither Ar1 and Ar2, nor Ar3 and Ar4 are bonded to each other to form a ring, and iii) at least one of Ar3 and Ar4 is a dibenzothiophenyl group directly linked to the N atom; f’ and g’ are each 0; L1 to L4 are each a single bond; and wherein Formula (3-20) has structure of C-8, wherein Y is S, and f and g’ are each 0.
The organic electric element of Park as modified by Lee, Kondakova, Totani, and Lin (2) meets all the limitations of claims 1, 9-12, and 16.
Regarding claim 13, the organic electric element of Park in view of Lee, Kondakova, Totani and Lin (2) reads on all the features of claim 1, as outlined above. 
The organic electric element comprises a first electrode (ITO), a hole transport layer (NPD), an emitting layer (a first host Compound of Totani as modified by Lin (2), a second host Compound 6-8 of Park, and a phosphorescent dopant Ir(ppy)3 with the ratio of two hosts being 1:1, and a second electrode (Al), wherein the hole transport layer and the emitting layer are an organic material layer.
The first host Compound of Totani as modified by Lin (2) has a similar structure as the Applicant’s Compound 2-76 of the instant claim 13. The only difference is that the phenyl dibenzothiophenyl amino group is substituted to the substitution position 2 of the core dibenzothiophene unit in the Compound of Totani as modified by Lin (2) while Applicant’s Compound 2-76 has the phenyl dibenzothiophenyl amino group is substituted to the substitution position 3 of the core dibenzothiophene unit.
The Compound of Totani as modified by Lin (2) is one of position isomers with similar compound in which Applicant’s Compound 2-76 meets the limitation of the instant claim 13.
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to further modify the Compound of Totani as modified by Lin (2) by changing the substitution position of the phenyl dibenzothiophenyl amine group to the substitution position 3 of the dibenzothiophene core. The resultant compound would represent the position isomer of the Compound of Totani as modified by Lin (2). One of ordinary skill in the art would expect that those position isomers wherein the phenyl dibenzothiophenyl group is substituted either position 2 or position 3 of the dibenzothiophene core would act in similar manner.
The modification provides the organic electric element comprising a first electrode (ITO), a hole transport layer (NPD), an emitting layer (a first host Applicant’s Compound 2-76, a second host Compound 3-93 of the instant claim 14, and a phosphorescent dopant Ir(ppy)3 with the ratio of two hosts being 1:1, and a second electrode (Al), wherein the hole transport layer and the emitting layer are an organic material layer, meeting all the limitations of claim 13.
Regarding claim 14, the organic electric element of Park as modified by Lee, Kondakova, Totani and Lin (1) reads on all the features of claim 1 as outlined above.
The organic electric element comprises a first electrode (ITO), a hole transport layer (NPD), an emitting layer (a first host Compound of Totani as modified by Lin (1), a second host Compound 6-8 of Park, and a phosphorescent dopant Ir(ppy)3 with the ratio of two hosts being 1:1, and a second electrode (Al), wherein the hole transport layer and the emitting layer are an organic material layer
The second host compound (Compound 6-8 of Park) has a similar structure as the claimed Compound 3-93 of the instant claim 14. The only difference is that the terminal benzene ring is fused to the carbazole unit through the 3, 4 positions of the carbazole unit in the Compound 6-8 of Park; instead, the terminal benzene ring is fused to the carbazole unit through the 1, 2 positions of the carbazole unit of the Compound 3-93 of the instant Application.
The Compound 6-8 of Park is one of position isomers with similar compound in which Compound 3-93 of the instant Application meets the limitation of the instant claim 14.
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to further modify the Compound 6-8 of Park by changing the substitution position of the terminal benzene ring from the substitution positions 3, 4 of the carbazole unit of the compound to the substitution positions 1, 2 of the carbazole unit. The resultant compounds (Compound 3-93 of the instant Application) would represent the position isomer of the Compound 6-8 of Park. One of ordinary skill in the art would expect that those position isomers wherein the terminal benzene is substituted either through the positions 3, 4 or through the positions 1, 2 of the carbazole unit would act in similar manner.
The modification provides the organic electric element comprising a first electrode (ITO), a hole transport layer (NPD), an emitting layer (a first host Compound of Totani as modified by Lin (1), a second host Compound 3-93 of the instant claim 14, and a phosphorescent dopant Ir(ppy)3 with the ratio of two hosts being 1:1, and a second electrode (Al), wherein the hole transport layer and the emitting layer are an organic material layer, meeting all the limitations of claim 14.
Regarding claims 18 and 20, the organic electric element of Park in view of Lee, Kondakova, Totani and Lin (1) reads on all the features of claim 1, as outlined above. 
The organic electric element comprises a first electrode (ITO), a hole transport layer (NPD), an emitting layer (a first host Compound of Totani as modified by Lin (1), a second host Compound 6-8 of Park, and a phosphorescent dopant Ir(ppy)3 with the ratio of two hosts being 1:1, and a second electrode (Al), wherein the hole transport layer and the emitting layer are an organic material layer.
Park, Lee, Kondakova, Totani, or Lin does not disclose a specific display device comprising the organic electric element of Park in view of Lee, Kondakova, Totani and Lin (1); however, Park does teach a display device comprising the organic electric element of Park and a control part driving the display device ([037]).
Kondakova teaches a display device (“passive matrix display” in [087]) comprising the organic electric element of the invention (“OLED”) and a control part (“thin film transistors”).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electric element of Park as taught by Lee, Kondakova, Totani and Lin (1) by using the element to make a display device, as taught by Park and Kondakova.
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the organic electric element would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a display device.
The resultant device is a display device comprising the organic electric element of Park as taught by Lee, Kondakova, Totani and Lin (1), and a control part driving the display device, wherein the organic electric element is equated with an OLED, meeting all the limitations of claims 18 and 20. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2013/105747, machine-translated English documents is referred to) in view of Lee et al. (US 2006/0103298 A1), Kondakova et al. (US 2007/0252516 A1), Totani et al. (JP 2002/234888 A, machine-translated English documents is referred to), and Lin et al. (US 2011/0163302 A1) as applied to claims 1, 3, 7, 9-14, 16, 18, and 20 above, further in view of Li et al. (CN 104650029 A, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent, hereafter Li).
Regarding claim 13, the organic electric element of Park in view of Lee, Kondakova, Totani and Lin (2) reads on all the features of claim 1, as outlined above. 
The organic electric element comprises a first electrode (ITO), a hole transport layer (NPD), an emitting layer (a first host Compound of Totani as modified by Lin (2), a second host Compound 6-8 of Park, and a phosphorescent dopant Ir(ppy)3 with the ratio of two hosts being 1:1, and a second electrode (Al), wherein the hole transport layer and the emitting layer are an organic material layer.

    PNG
    media_image5.png
    325
    752
    media_image5.png
    Greyscale

Applicants Compound 2-91 has similar structure as Compound of Totani as modified by Lin (2). The only difference is that Compound of Totani as modified by Lin (2) has dibenzothiphene core while the claim requires the core structure is benzonaphthothiophene.
Li discloses an arylamine compound comprising a benzonaphthothiophene core (Formula (P) in [014]; Example Compound (P6) in [026]; see the part enclosed by a dashed circle in the figure below) used as the hole transporting layer material or the host material of the emitting layer of an organic electric element (lines 13-14 of page 4; last three lines of page 4 through the first line of page 5 in the translated document).

    PNG
    media_image6.png
    302
    680
    media_image6.png
    Greyscale

Li teaches the compound of Li provides reduced voltage, improved light emitting efficiency, and longer device lifetime (last three lines of page 4 through the 7th line of page 5 in the translated document).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Compound of Totani as modified by Lin (2) of the organic electronic element of Park as modified by Lee, Kondakova, Totani, and Lin by substituting the dibenzothiophene core with the benzonaphthothiophene, as taught by Li.
The motivation of doing so would provide the compound with reduced voltage, improved light emitting efficiency, and longer device lifetime based on the teaching of Li.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electric element.
The modification provide Compound of Totani as modified by Lin and Li which has identical structure as Applicant’s Compound 2-91.
The modification also provides the organic electric element of Park, Lee, Kondakova, Totani, Lin, and Li comprises a first electrode (ITO), a hole transport layer (NPD), an emitting layer (a first host Applicant’s Compound 2-91, a second host Compound 6-8 of Park, and a phosphorescent dopant Ir(ppy)3 with the ratio of two hosts being 1:1, and a second electrode (Al), wherein the hole transport layer and the emitting layer are an organic material layer.

Claims 15, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2013/105747, machine-translated English documents is referred to) in view of Lee et al. (US 2006/0103298 A1), Kondakova et al. (US 2007/0252516 A1), Totani et al. (JP 2002/234888 A, machine-translated English documents is referred to), and Lin et al. (US 2011/0163302 A1) as applied to claims 1, 3, 7, 9-12, 14, 16, 18, and 20 above, further in view of Seo et al. (US 2002/0121860 A1, hereafter Seo).
Regarding claims 15, 17, 19, and 21, the organic electric element of Park in view of Lee, Kondakova, Totani and Lin (1) reads on all the features of claim 1, as outlined above. 
The organic electric element comprises a first electrode (ITO), a hole transport layer (NPD), an emitting layer (a first host Compound of Totani as modified by Lin (1), a second host Compound 6-8 of Park, and a phosphorescent dopant Ir(ppy)3 with the ratio of two hosts being 1:1, and a second electrode (Al), wherein the hole transport layer and the emitting layer are an organic material layer.
The device does not have an emitting auxiliary layer.
Seo teaches that a mixed layer between two neighboring organic layers of an organic electric element (“organic light-emitting device”) contains both the neighboring organic layer materials (“mixed layer” (105) in Fig. 1B; [050]).
Seo teaches that by introducing a mixed layer in-between two neighboring organic layers (device structure of Fig. 1B), the energy barrier is lowered and more carriers can be injected ([054]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electric element of Park in view of Lee, Kondakova, Totani and Lin (1) by incorporating a mixed layer comprising the mixed material of the neighboring layers (i.e. the hole transport layer and the emitting layer) between the hole transport layer and the emitting layer, as taught by Seo. 
The motivation of doing so would provide the organic electric element with lowered energy barrier and improved carrier injection, based on the teaching of Seo.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electric element.
The modification provides the Organic electric element of Park, Lee, Kondakova, Totani, Lin, and Seo comprises a first electrode (ITO), a hole transport layer (NPD), a mixed layer comprising the Compound of Totani as modified by Lin (1), an emitting layer (a first host Compound of Totani as modified by Lin (1), a second host Compound 6-8 of Park, and a phosphorescent dopant Ir(ppy)3 with the ratio of two hosts being 1:1, and a second electrode (Al), wherein the hole transport layer and the emitting layer are an organic material layer.
Applicant claims an emitting auxiliary layer in claims 15 and 17; however, Applicant does not claim any specific material, functional, or structure limitation of the emitting auxiliary layer except that the emitting auxiliary layer is a part of hole transporting band layer, and the hole transporting band layer is disposed between the first electrode and the emitting layer. 
The instant specification discloses an emitting auxiliary layer (151 in Fig. 1 and [292]) is disposed between the emitting layer (150) and the hole transport layer (160) and the emitting auxiliary layer has a direct contact with the emitting layer (150).
Therefore, the organic electric element of Park, Lee, Kondakova, Totani, Lin, and Seo is equated with a device comprising a first electrode (ITO), a hole transport layer (NPD), an emitting auxiliary layer comprising the Compound of Totani as modified by Lin (1), an emitting layer (a first host Compound of Totani as modified by Lin (1), a second host Compound 6-8 of Park, and a phosphorescent dopant Ir(ppy)3 with the ratio of two hosts being 1:1, and a second electrode (Al), wherein the hole transport layer and the emitting auxiliary layer are a hole transporting band layer, and the hole transporting band layer and the emitting layer are an organic material layer, meeting all the limitations of claims 15 and 17.
Park, Lee, Kondakova, Totani, Lin, or Seo does not disclose a specific display device comprising the organic electric element of Park as modified by Lee, Kondakova, Totani, Lin and Seo; however, Park does teach a display device comprising the organic electric element of Park and a control part driving the display device ([037]).
Kondakova teaches a display device (“passive matrix display” in [087]) comprising the organic electric element of the invention (“OLED”) and a control part (“thin film transistors”).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electric element of Park as modified by Lee, Kondakova, Totani, Lin and Seo by using the element to make a display device, as taught by Park and Kondakova.
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the organic electric element would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a display device.
The resultant device is a display device comprising the organic electric element of Park as modified by Lee, Kondakova, Totani, Lin and Seo, and a control part driving the display device, wherein the organic electric element is equated with an OLED, meeting all the limitations of claims 19 and 21. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9-12, 16, 18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 11, 14-15 of copending Application No. 15/780,672 (US Patent Publication US 2018/0358563 A1 is referred to, hereafter ‘672 Application) in view of Lee et al. (US 2006/0103298 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1, 9-12, 16, 18, and 20, ‘672 Application discloses a compound of formula (1) (claim 1). 
‘672 Application discloses an organic electric element comprising a first electrode, an organic material layer, and a second electrode, wherein the organic material layer comprises an emitting layer comprising a compound of Formula (16); and the organic material layer comprises the compound of formula (1) (claim 8).

    PNG
    media_image7.png
    490
    581
    media_image7.png
    Greyscale

‘672 Application exemplifies Compound P1-16 as an example of Formula (1) (claim 4).
The Compound P1-16 has identical structure as Applicant’s Formula (3-20) of the instant claim 1, wherein Ar1, Ar2, and Ar3 are each a C6-C60 aryl group; Ar4 is a C2-C60 heterocyclic group including at least one hetero atom of S (dibenzothiophenyl group) with proviso that: i) Ar1 to Ar4 do not have a carbazole group, ii) neither Ar1 and Ar2, nor Ar3 and Ar4 are bonded to each other to form a ring, and iii) at least one of Ar3 and Ar4 is a dibenzothiophenyl group directly linked to the N atom; f’ and g’ are each 0; L1 to L4 are each a single bond; and wherein Formula (3-20) has structure of C-6, wherein Y is S, and f and g’ are each 0.
‘672 Application exemplifies Compound P16-2 as an example of Formula (16) (claim 11).
The Compound P16-2 has identical structure as Applicant’s Formula (2); wherein 1) Ar5 is a C2-C60 heterocyclic group including at least one heteroatom of N (triazine); 2) c and e are 0; 3) R3 and R5 are hydrogen; R4 is a C1-C50 alkyl group or a C2-C20 alkenyl group; a plurality of R4 can be bonded to each other to form a ring (benzene); 4) L6 is a single bond; 5) A and B are each independently a C6-C60 aryl group (phenyl), provided that when A and B are a substituted or unsubstituted C6 aryl group (phenyl group), d is 2, and R4s are bonded to each other to form an aromatic or heteroaromatic group (benzene); 6) i is 1 and j is 0, with the proviso that i + j is 1; 7) X1 is S; X2 is not selected; wherein the heterocyclic group (triazine) is substituted with one or more substituents of a C6-C20 aryl group (phenyl).
‘672 Application does not disclose an organic electric element comprising both Compound P1-16 and Compound P16-2 in the emitting layer; however, ‘672 Application does teach the compound of Formula (1) and compound of Formula (16) can comprise the organic layer of the device of ‘672 Application.
Lee discloses organic electric element (“OLED device”) wherein the emitting layer comprises two host materials and a phosphorescent dopant ([028]).
Lee exemplifies Ir(pq)2acac as the phosphorescent dopant ([070]).
Lee further teaches that the first host material can be arylamine ([029]) and the second host material can be triazine ([031]).
Lee further teaches the mixed ratio of the first host material with respect to the second host material being 0.1 to 10, preferably 0.3 to 3 ([032]) and exemplifies a specific mixed ratio of the first host material to the second host material being 1:1 (50 to 50 in “Example 2” in Table 1). 
Lee teaches that use of two host materials in the emitting layer of an organic electric element is beneficial because the second host material can suppress crystallization of the first host material ([028], [031]-[032]), and the first host material having hole transporting characteristics and the second host material having electron transporting characteristic improves device efficiency ([031]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electronic element of ‘672 Application by incorporating Compound P1-16 and Compound P16-2 in the emitting layer as cohosts at the ratio of 1:1 with a phosphorescent dopant as taught by ‘672 Application and Lee.
The motivation of doing so would provide suppressed crystallization of the mixed host compounds and improve device efficiency as taught by Lee.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The selection of Compound P1-16 as the arylamine host would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). The selection of Compound P16-2 as the triazine host would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electric element.
The modification provides the Organic electric element of ‘672 Application as modified by Lee comprising a first electrode, an emitting layer comprising (Compound P1-16 and Compound P16-2 with ratio of 1:1, and a phosphorescent dopant), and a second electrode, wherein the emitting layer is organic material layer, meeting all the limitation of claims 1, 9-12, and 16.
‘672 Application or Lee does not disclose a specific display device comprising the organic electric element of ‘672 Application as modified by Lee; however, ‘672 Application does teach a display device comprising the organic electric element of ‘672 and a control part driving the display device (claim 14), wherein the organic electric device is an OLED (claim 15).
 At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Organic electric element of ‘672 Application as modified by Lee by incorporating the element into a display device which has a control part driving the display device, as taught by ‘672 Application.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the organic electric element in the display device would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electric element.
The resultant device is a display device comprising the organic electric element of ‘672 Application as modified by Lee, and a control part driving the display device, wherein the organic electric element is equated with an OLED, meeting all the limitations of claims 18 and 20. 

Claims 1, 9-13, 16, 18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 9, 21, 23, 25, and 26 of copending Application No. 16/955,349 (US Patent Publication US 2021/0098706 A1 is referred to, hereafter ‘349 Application) in view of Lee et al. (US 2006/0103298 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1, 9-13, 16, 18, and 20, ‘349 Application discloses an organic electric element comprising a first electrode, a hole transport layer, an emission auxiliary layer, a light emitting layer, and a second electrode, wherein the hole transport layer, the emission auxiliary layer, and the light emitting layer are an organic material layer; and the light emitting layer comprises a compound of Formula 1 (claim 2).

    PNG
    media_image8.png
    352
    617
    media_image8.png
    Greyscale
 
‘349 Application exemplifies Compound P-5 as an example of Formula 1 (claim 21).
The Compound P-5 has identical structure as Applicant’s Formula (3-20) of the instant claim 1, wherein Ar1, Ar2, and Ar3 are each a C6-C60 aryl group; Ar4 is a C2-C60 heterocyclic group including at least one hetero atom of S (dibenzothiophenyl group) with proviso that: i) Ar1 to Ar4 do not have a carbazole group, ii) neither Ar1 and Ar2, nor Ar3 and Ar4 are bonded to each other to form a ring, and iii) at least one of Ar3 and Ar4 is a dibenzothiophenyl group directly linked to the N atom; f’ and g’ are each 0; L1 to L4 are each a single bond; and wherein Formula (3-20) has structure of C-6, wherein Y is S, and f and g’ are each 0.
‘349 Application teaches the light emitting layer comprises Formula 5 (claim 9).
‘349 Application exemplifies Compound 3-55 as an example of Formula 5 (claim 23).
The Compound 3-55 has identical structure as Applicant’s Formula (2); wherein 1) Ar5 is a C2-C60 heterocyclic group including at least one heteroatom of N (triazine); 2) c and e are 0; 3) R3 and R5 are hydrogen; R4 is a C1-C50 alkyl group or a C2-C20 alkenyl group; a plurality of R4 can be bonded to each other to form a ring (benzene); 4) L6 is a single bond; 5) A and B are each independently a C6-C60 aryl group (naphthalene or phenyl), provided that when A and B are a substituted or unsubstituted C6 aryl group (phenyl and naphthalene), d is 2, and R4s are bonded to each other to form an aromatic or heteroaromatic group (benzene); 6) i is 1 and j is 0, with the proviso that i + j is 1; 7) X1 is S; X2 is not selected; wherein the heterocyclic group (triazine) is substituted with one or more substituents of a C6-C20 aryl group (phenyl).
‘349 Application does not disclose a specific organic electric element comprising both Compound P-5 and Compound 3-55 in the emitting layer; however, ‘349 Application does teach the compound of Formula 1 and compound of Formula 5 can comprise the light emitting layer of the device of ‘349 Application.
Lee discloses organic electric element (“OLED device”) wherein the emitting layer comprises two host materials and a phosphorescent dopant ([028]).
Lee exemplifies Ir(pq)2acac as the phosphorescent dopant ([070]).
Lee further teaches that the first host material can be arylamine ([029]) and the second host material can be triazine ([031]).
Lee further teaches the mixed ratio of the first host material with respect to the second host material being 0.1 to 10, preferably 0.3 to 3 ([032]) and exemplifies a specific mixed ratio of the first host material to the second host material being 1:1 (50 to 50 in “Example 2” in Table 1). 
Lee teaches that use of two host materials in the emitting layer of an organic electric element is beneficial because the second host material can suppress crystallization of the first host material ([028], [031]-[032]), and the first host material having hole transporting characteristics and the second host material having electron transporting characteristic improves device efficiency ([031]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electronic element of ‘349 Application by incorporating Compound P-5 and Compound 3-55 in the light emitting layer as cohosts at the ratio of 1:1 with a phosphorescent dopant as taught by ‘349 Application and Lee.
The motivation of doing so would provide suppressed crystallization of the mixed host compounds and improve device efficiency as taught by Lee.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The selection of Compound P-5 as the arylamine host would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). The selection of Compound 3-55 as the triazine host would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electric element.
The modification provides the Organic electric element of ‘349 Application as modified by Lee comprising a first electrode, a hole transport layer, an emission auxiliary layer, an emitting layer comprising (Compound P-5 and Compound 3-55 with ratio of 1:1, and a phosphorescent dopant), and a second electrode, wherein the emitting layer is organic material layer, meeting all the limitation of claims 1, 9-13, and 16.
‘349 Application or Lee does not disclose a specific display device comprising the organic electric element of ‘349 Application as modified by Lee; however, ‘349 Application does teach a display device comprising the organic electric element of ‘349 and a control part driving the display device (claim 25), wherein the organic electric device is an OLED (claim 26).
 At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Organic electric element of ‘349 Application as modified by Lee by incorporating the element into a display device which has a control part driving the display device, as taught by ‘349 Application.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the organic electric element in the display device would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electric element.
The resultant device is a display device comprising the organic electric element of ‘349 Application as modified by Lee, and a control part driving the display device, wherein the organic electric element is equated with an OLED, meeting all the limitations of claims 18 and 20. 

Claims 1, 9-12, 16, 18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 9, 21, 23, 25, and 26 of copending Application No. 17/608,610 (US Patent Publication US 2022/0238811 A1 is referred to, hereafter ‘610 Application) in view of Lee et al. (US 2006/0103298 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1, 9-12, 16, 18, and 20, ‘610 Application discloses an organic electric element comprising a first electrode (anode), a hole transport layer, an emission auxiliary layer, a light emitting layer, and a second electrode (cathode), wherein each of the hole transport layer, the emission auxiliary layer, and the light emitting layer comprises a compound of Formula 1 (claim 1).

    PNG
    media_image9.png
    381
    534
    media_image9.png
    Greyscale
 
‘610 Application exemplifies Compound P-33 as an example of Formula 1 (claim 11).
‘610 Application teaches the light emitting layer comprises Formula 12 (claim 4).
‘610 Application exemplifies Compound P2-33 as an example of Formula 12 (claim 12).
The Compound P2-33 has identical structure as Applicant’s Formula (2); wherein 1) Ar5 is a C2-C60 heterocyclic group including at least one heteroatom of N (triazine); 2) c and e are 0; 3) R3 and R5 are hydrogen; R4 is a C1-C50 alkyl group or a C2-C20 alkenyl group; a plurality of R4 can be bonded to each other to form a ring (benzene); 4) L6 is a single bond; 5) A and B are each independently a C6-C60 aryl group (naphthalene or phenyl), provided that when A and B are a substituted or unsubstituted C6 aryl group (phenyl and naphthalene), d is 2, and R4s are bonded to each other to form an aromatic or heteroaromatic group (benzene); 6) i is 1 and j is 0, with the proviso that i + j is 1; 7) X1 is S; X2 is not selected; wherein the heterocyclic group (triazine) is substituted with one or more substituents of a C6-C20 aryl group (phenyl).
‘610 Application does not disclose a specific organic electric element comprising both Compound P-33 and Compound P2-33 in the emitting layer; however, ‘610 Application does teach the compound of Formula 1 and compound of Formula 12 can comprise the light emitting layer of the device of ‘610 Application.
Lee discloses organic electric element (“OLED device”) wherein the emitting layer comprises two host materials and a phosphorescent dopant ([028]).
Lee exemplifies Ir(pq)2acac as the phosphorescent dopant ([070]).
Lee further teaches that the first host material can be arylamine ([029]) and the second host material can be triazine ([031]).
Lee further teaches the mixed ratio of the first host material with respect to the second host material being 0.1 to 10, preferably 0.3 to 3 ([032]) and exemplifies a specific mixed ratio of the first host material to the second host material being 1:1 (50 to 50 in “Example 2” in Table 1). 
Lee teaches that use of two host materials in the emitting layer of an organic electric element is beneficial because the second host material can suppress crystallization of the first host material ([028], [031]-[032]), and the first host material having hole transporting characteristics and the second host material having electron transporting characteristic improves device efficiency ([031]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electronic element of ‘610 Application by incorporating Compound P-33 and Compound P2-33 in the light emitting layer as cohosts at the ratio of 1:1 with a phosphorescent dopant as taught by ‘610 Application and Lee.
The motivation of doing so would provide suppressed crystallization of the mixed host compounds and improve device efficiency as taught by Lee.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The selection of Compound P-33 as the arylamine host would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). The selection of Compound P2-33 as the triazine host would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electric element.
The modification provides the Organic electric element of ‘610 Application as modified by Lee comprising a first electrode, a hole transport layer, an emission auxiliary layer, an emitting layer comprising (Compound P-33 and Compound P2-33 with ratio of 1:1, and a phosphorescent dopant), and a second electrode, wherein the emitting layer is organic material layer.
The Compound P-33 has similar structure as Formula (3-20). The only difference is that the Compound P-33, wherein the diphenylamine group is substituted to the position 1 of the dibenzothiophene core while Formula (3-20) requires the amine group is substituted to the substitution position 2 (see the structure C-6 in the instant claim 1). The compound having same core structure except that the diphenylamine group is substituted to the substitution position 2 of the dibenzothiophene is a position isomer of Compound P-33.
Furthermore, the general Formula 1 of ‘610 Application has the amine group wherein the linker group L1 can have various substitution positions such that the diphenyl amine group of Compound P-33 can be substituted to any of positions 1-4 of dibenzothiphene core (claim 1).
The Compound 6-8 of Park is one of position isomers with similar compound in which Compound 3-93 of the instant Application meets the limitation of the instant claim 14.
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to further modify the Compound P-33 by changing the substitution position of the diphenylamine group from the position 1 to the position 2 of the dibenzothiophene. The resultant compound would represent the position isomer of the Compound P-33. One of ordinary skill in the art would expect that those position isomers would act in similar manner.
The modification provides the Modified Compound P-33 of ‘610 Application.

    PNG
    media_image10.png
    288
    504
    media_image10.png
    Greyscale

The Modified Compound P-33 of ‘610 Application has identical structure as Applicant’s Formula (3-20) of the instant claim 1, wherein Ar1 and Ar2 are each a C6-C60 aryl group (phenyl); Ar3 is a fused rig group of a C3-C60 aliphatic ring and a C6-C60 aromatic ring (dimethylfluorene); Ar4 is a C2-C60 heterocyclic group including at least one hetero atom of S (dibenzothiophenyl group) with proviso that: i) Ar1 to Ar4 do not have a carbazole group, ii) neither Ar1 and Ar2, nor Ar3 and Ar4 are bonded to each other to form a ring, and iii) at least one of Ar3 and Ar4 is a dibenzothiophenyl group directly linked to the N atom; f’ and g’ are each 0; L1 to L4 are each a single bond; and wherein Formula (3-20) has structure of C-6, wherein Y is S, and f and g’ are each 0.
The modification provides the Organic electric element of ‘610 Application as modified by Lee (2) comprising a first electrode, a hole transport layer, an emission auxiliary layer, an emitting layer comprising (Modified Compound P-33 and Compound P2-33 with ratio of 1:1, and a phosphorescent dopant), and a second electrode, wherein the emitting layer is organic material layer, meeting all the limitations of claims 1, 9-12, and 16.
‘610 Application or Lee does not disclose a specific display device comprising the organic electric element of ‘610 Application as modified by Lee; however, ‘610 Application does teach a display device comprising the organic electric element of ‘610 and a control part driving the display device (claim 17), wherein the organic electric device is an OLED (claim 18).
 At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Organic electric element of ‘610 Application as modified by Lee (2) by incorporating the element into a display device which has a control part driving the display device, as taught by ‘610 Application.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the organic electric element in the display device would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electric element.
The resultant device is a display device comprising the organic electric element of ‘610 Application as modified by Lee (2), and a control part driving the display device, wherein the organic electric element is equated with an OLED, meeting all the limitations of claims 18 and 20. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786